Citation Nr: 1539425	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-05 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for degenerative arthritis of the cervical, thoracic, and lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1973. 

This matter comes before the Board of Veterans' (Board) on appeal from a February 2012 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

A videoconference hearing before the undersigned Veterans Law Judge was held in June 2015.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The request to reopen the claim of entitlement to service connection for degenerative arthritis of the cervical, thoracic, and lumbar spine is granted herein, and the merits of the claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the agency of original jurisdiction (AOJ) in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. A May 1973 rating decision denied the Veteran's original claim for entitlement to service connection for a back disability.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.

2. In a March 1981 decision, the Veteran's application to reopen the claim for entitlement to service connection for residuals of a back injury was denied.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.

3. Evidence received since the March 1981 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for a back disability.


CONCLUSIONS OF LAW

1. The March 1981 decision denying entitlement to service connection for residuals of a back injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.  § 20.1103 (2015). 

2. Since the March 1981 decision, new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative arthritis of the cervical, thoracic, and lumbar spine.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be also be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

II. The Merits of the Claim

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2014).  Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328   (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."'

The Veteran's claim for entitlement to service connection for a back disability was originally denied in a May 1973 decision as the evidence did not show aggravation of the Veteran's pre-service back injury during service; the Veteran was notified of the denial and his appellate rights and he did not appeal the decision.  Therefore, the May 1973 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, here, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the May 1973 decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Veteran again attempted to reopen his claim in February 1981; the RO denied the reopening of the claim for residuals of a back injury in a decision issued in March 1981, which determined the evidence failed to show there was a continuation of this disability from service until present.  Although he was notified of the denial and his appellate rights, the Veteran did not appeal the decision.  Therefore, the March 1981 decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103  (2015).  Again, the Board finds that, pursuant to 38 C.F.R. § 3.156(b), such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the March 1981 decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

The March 1981 decision, therefore, represents the last previous final decision on any basis as to the issue of whether the Veteran is entitled to service connection for degenerative arthritis of cervical, thoracic, and lumbar spine (previously claimed as residuals of a back injury).  Evans v. Brown, 9 Vet. App. 273   (1996). 

According to the evidence of record, the Veteran testified at the June 2015 Board hearing that he injured his back during service and continued to experience symptoms since separation.  However, the Veteran testified that it was not a specific incident but rather the day-to-day physical training.  He testified that over time the stress on his back was difficult to deal with.  The Veteran stated that a past private medical provider determined it was a herniated disk but no etiologic opinion was offered.  He also stated he has maintained his treatment since his discharge. 

As the Court stated in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

Given the Veteran's lay statement of experiencing a continuity of symptomatology and injury during service, the Board finds this evidence is new and material, in that it was previously not considered in the prior decision and it relates to an unestablished fact necessary to substantiate the claim.

Therefore, since there is new and material evidence, the claim is reopened.            38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be adjudicated on the underlying merits, i.e., on a de novo basis.  This claim will be discussed further in the REMAND following this decision.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for degenerative arthritis of the cervical, thoracic, and lumbar spine, is reopened and, to this extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R.          § 3.159(c) (2015). 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran was provided a VA examination in April 2011 where a diagnosis of degenerative arthritis of the cervical, thoracic, and lumbar spine was made.  However, an etiological opinion was not provided.  Therefore, the Board finds a new examination and opinion must be obtained to clarify the etiology of the disability.  38 C.F.R. § 3.159(c)(4) (2015); Green v. Derwinski, 1 Vet. App. 121   (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Furthermore, according to the in-service treatment records, it is clear that the Veteran complained of, and was treated for, low back pain.  In addition, a consultation report dated July 6, 1972, the date of service entry, noted pain on lifting, sitting, and standing for long periods which were relieved by rest.  There is also a note that he was involved in a motor vehicle accident in May 1972 which aggravated his complaints.  He was diagnosed with lumbar strain with subjective but no objective findings.

Despite the Veteran's testimony that his low back was sound prior to service, the prior statements made while receiving treatment during service are contrary to his current contentions.  In addition, while the Veteran testified that he has a current lumbar spine disability, and cervical and thoracic spine disabilities related to his lumbar spine disability, clarification of his current disabilities is necessary.  As such, the Board finds the Veteran should be afforded a new VA examination addressing these issues.

Furthermore, on remand, any outstanding records must be secured and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Copies of pertinent updated treatment records should be obtained and added to the record.

2. Once the above instruction has been completed, schedule the Veteran for a VA examination with an appropriate examiner in order to ascertain the current nature and etiology of any diagnosis of degenerative arthritis of the cervical, thoracic, and lumbar spine.

The examiner is requested to provide the following information:

a. On the basis of the record, can it be concluded with clear and unmistakable certainty that any currently diagnosed degenerative arthritis of the cervical, thoracic, and/or lumbar spine preexisted the Veteran's entry into active military service, and 

b. If degenerative arthritis of the cervical, thoracic, and/or lumbar spine clearly and unmistakably preexisted service, can it be concluded with clear and unmistakable certainty that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease? 

c. If degenerative arthritis of the cervical, thoracic, and/or lumbar spine did not clearly and unmistakably preexist service, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it is etiologically related to his period of active service to include whether the cervical and thoracic spine disorder is secondary to the lumbar spine disorder.

All appropriate testing must be conducted and these results must be included in the examination report.  A clear rationale for all opinions should be provided, along with a discussion of the facts and medical principles.  The claims must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report. 

Additionally, the examiner should consider the Veteran's in-service treatment records, VA treatment records, and any private treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

The clear and unmistakable evidentiary standard is an onerous one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Atkins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  Clear and unmistakable evidence is evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanserson v. West, 12 Vet. App. 254, 258-59   (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (en banc)). 

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claim, considering all applicable laws and regulations.  The AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


